DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status and Formal Matters
The instant action is in response to papers filed 2/15/21.
Claims 1, 3, 16 has been amended.
Applicant’s election without traverse of group 2 and CpG position 21 of claim 16 in the reply filed on 7/26/2019 is acknowledged. The claims are limited to the election of the invention.
Claims 2, 4-15, 17-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/26/2019.
Claims 1, 3, 16 and 21 are being examined.
The previous objection to the specification has been withdrawn.  
Priority
The instant application was filed 05/12/2017 is a national stage entry of PCT/EP2015/078725 having an international filing date: 12/04/2015 and claims foreign priority to EP14196613.5 , filed 12/05/2014.
Claim Objections
Claims 1, 3, 16 and 21 are objected to because of the following informalities:  
Claim 1 has been amended to recite, “(a) bisulfite treating isolated DNA from a human T cell sample to thereby generate bisulfite treated DNA where unmethylated to uracils, and, b) amplifying with polymerase chain reaction (PCR) a region of the bisulfite treated DNA corresponding to SEQ ID NOs: 1 or 5 of non-bisulfite treated isolated DNA to produce a bisulfite treated amplicon comprising the human LIF gene region.”  The recitation is misleading and confusing as the claim requires bisulfite treating isolated human DNA, but later recites, “corresponding to SEQ ID NOs: 1 or 5 of non-bisulfite treated isolated DNA.”  Thus it is unclear how the language of non-bisulfite treated isolated DNA relates to a method requiring bisulfite treated DNA. 
The preamble claim 1 recites, “method for producing a human leukemia inhibitory factor (LIF) gene region from 
Applicant in response to restriction elected, “and CpG position 21 of claim 16.”  However claim 1 has been amended to recite, “wherein the human LIF gene region from the human follicular helper T cells has a demethylation of at least 80% of CpG positions in the bisulfite treated amplicon relative  to human non-follicular helper T cells.”  Thus the amendment now appears to require all of the positions and the election was limited to a single position.  The claim should be amended to be consistent with the election.  
Claims 3, 16 and 21 are objected to as they depend from claim 1.
Appropriate correction is required.
Response to Arguments

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 16 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 has been amended to recite, “method for producing a human leukemia inhibitory factor (LIF) gene region from DNA from a human T cell sample to thereby generate bisulfite treated DNA where unmethylated cytosines are converted to uracils, and, b) of the bisulfite treated DNA corresponding to SEQ ID NOs: 1 or 5 of non-bisulfite treated isolated DNA to produce a bisulfite treated amplicon comprising the human LIF gene regionthe human LIF gene region from the human follicular helper T cells has a demethylation of at least 80% of CpG positions in the bisulfite treated amplicon relative  to human non-follicular helper T cells.”:  The claims encompass anything that can be considered to “corresponding to SEQ ID NOs: 1 or 5 of non-bisulfite treated isolated DNA to produce a bisulfite treated amplicon comprising the human LIF gene regionthe human LIF gene region from the human follicular helper T cells has a demethylation of at least 80% of CpG positions in the bisulfite treated amplicon relative  to human non-follicular helper T cells.”
Thus the claims encompass the detection of 80% demethylation of CpG of the amplicon as an indication of human follicular T cells.  Claim 16 limits the invention to “wherein the at least one CpG position is selected from CpG positions 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, and 23 of SEQ ID NO: 1.” The specification teaches , “Follicular B helper T cells (also known as just Follicular helper T cells or TFH), are antigen-experienced CD4+ T cells found in the periphery within B cell follicles of secondary lymphoid organs such as lymph nodes, spleens and Peyer's patches. “ Thus the specification appears to be teaching Follicular helper T cells or TFH  are found in B cells follicles.  However the data provided in the table on page 13 of the specification demonstrates that following FACS isolation of specific cells including activated T helper cells, activated cytotoxic T cells, peripheral blood cells, granulocytes total cytotoxic T cells, total T helper cells, NK cells, Naive CD4+ cells, terminal differential effector memory T cells, central memory CD4+ cells and effector memory cells also have demethylation of LIF.  Further figure 2 appears to teach TFH cells (T 
    PNG
    media_image1.png
    707
    658
    media_image1.png
    Greyscale


The specification provides no specific evidence that demethylation in LIF specifically identifies human follicular T helper T cells.  The only teachings of the data with respect to methylation are provided in example 1 which teaches analysis of multiple CpG by a quantitative methylation analysis. The teachings of example 1 do not specifically teach demethylation of a 80 % demethylation of CpG “corresponding” to SEQ ID NO 1 or SEQ ID NO 5 is indicative of TFH.   Thus the specification does not provide adequate written description of the detection of a demethylation of a 80 % demethylation of CpG “corresponding” to SEQ ID NO 1 or SEQ ID NO 5 is indicative of TFH.
Response to Arguments
	The response traverses the rejection in view of the amendment.  This argument has been thoroughly reviewed but is not considered persuasive as the amendment has not addressed all of the issues and introduced new issues.
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 16, 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites, “compared to a human non-follicular helper T-cell.”  Review of the specification provides antecedent basis for this limitation, but provides no standard by which to determine what is encompassed.  Further, searching the prior art for, “non-follicular T-cells” (https://scholar.google.com/scholar?q=%22non-follicular++t+cell%22&hl=en&as_sdt=0%2C47&as_ylo=&as_yhi=2014, 11/11/2020) provides a single recitation of this term, but no definition a human non-follicular helper T-cell. Thus the metes and bounds of the claim are unclear what is required of “a human non-follicular helper T-cell.”  It is unclear if this encompasses any cell that is not a human follicular helper T cell, is limited to a specific type of T cell or something else.  
Claims 3, 16,21 are rejected as they depend from claim 1.
Response to Arguments
The response traverses the rejection in view of the amendment.  This argument has been thoroughly reviewed but is not considered persuasive as the amendment does not address all of the issues as detailed in the rejection and adds new issues.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3, 16, 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural correlation and mental step without significantly. The claim(s) recite(s) the abstract idea or mental step indicating demethylation relative to non-follicular T cells is indicative of (correlated with) human follicular T cells.  This judicial exceptions are not integrated into a practical application because if there no additional steps required. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because if are no specific steps which require significantly more than the judicial exceptions.
Claim analysis
The instant claim 1 is directed towards method for producing a human leukemia inhibitory factor (LIF) gene region from a human follicular helper T cells, the method comprising: a): (i-bisulfite treating isolated DNA from a human T cell sample to thereby generate bisulfite treated DNA where unmethylated cytosines are converted to uracils, and, b) (ii) amplifying with polymerase chain reaction (PCR) a region of the bisulfite treated DNA corresponding to SEQ ID NOs: 1 or 5 of non-bisulfite treated isolated DNA to produce a bisulfite treated amplicon comprising the human LIF gene region; wherein the human LIF gene region from the human follicular helper T cells has a demethylation of at least 80% of CpG positions in the bisulfite treated amplicon relative  to human non-follicular helper T cells.  The correlation in the wherein clause is a natural correlation or 
The treatment of human DNA with bisulfite and amplifying to a gene region for leukemia inhibitory factor (LIF) is considered to be an active step requiring the analysis of a sample.
 Dependent claims set forth further limitations to about the sequence being amplified and sample.
According to the 2019 Patent Eligibility Guidance an initial two step analysis is required for determining statutory eligibility.   
Step 1.  Is the claim directed to a process, machine, manufacture, or composition of matter? In the instant case the Step 1 requirement is satisfied as the claims are directed towards a process.  
Step 2A Prong one.  Does the claim recite a law of nature, a natural phenomenon or an abstract idea?  Yes, abstract idea and law of nature or natural phenomena.  
With regards to claim 1, the claim recites, “ wherein the human LIF gene region from the human follicular helper T cells has a demethylation of at least 80% of CpG positions in the bisulfite treated amplicon relative  to human non-follicular helper T cells.”  This is a natural correlation and requires a comparison to determine demethylation.  The requirement of determining demethylation requires a comparison which is an abstract idea.  
Step 2A prong two.  Does the claim recite additional elements that integrate the judicial exception into a practical application?  The answer is no, the claim provides no steps which rely upon the abstract idea or natural correlation. 
Step 2B.  Does the claim recite additional elements that are significantly more than the judicial exceptions?  The answer is no, the claim provides no steps which rely upon the abstract idea or natural correlation. 
With regards to claim 1 the claim requires treatment of human DNA with bisulfite and amplifying to a gene region for leukemia inhibitory factor (LIF).  The specification teaches:
Preferably, the amplification involves a polymerase enzyme, a PCR or chemical amplification reaction, or other amplification methods as known to the person of skill as described below, e.g. in the context of MSP, HeavyMethyl, Scorpion, MS-SNUPE, MethylLight, bisulfite sequencing, methyl specific restriction assays and/or digital PCR (see, for example Kristensen and Hansen PCR-Based Methods for Detecting Single-Locus DNA Methylation Biomarkers in Cancer Diagnostics, Prognostics, and Response to Treatment Clinical Chemistry 55:8 1471-1483 (2009)).(page 6)
The gene for human LIF is found on chromosome 22, NC_000022.11 (30240447..30257381, complement) (page 4)
Thus the claim does not provide additional steps which are significantly more in view of the teachings of Case (2011/0136114) and Stahl (The Journal of Biological Chemistry (1990) volume 265, pages 8833-8841)..
Dependent claims provide no limitations which require significantly more.
Response to Arguments
The response traverses the rejection asserting the claims are directed to producing a LIF gene region and asserts the method cannot be done in the mind.  This argument has been thoroughly reviewed as the only active steps of bisulfite treating and amplifying are routine and conventional.  The wherein clause is a natural correlation and 
Summary
No claims are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN C POHNERT PhD whose telephone number is (571)272-3803.  The examiner can normally be reached on Monday- Friday about 6:00 AM-5:30 PM, every second Friday off.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Steven Pohnert/           Primary Examiner, Art Unit 1634